Exhibit 10.42

 

FIRST AMENDMENT

TO LEASE

BETWEEN

TARIGO-PAUL AND SYNOPSYS, INC.

This First Amendment to Lease is entered into and dated for reference purposes
as of July 15, 1996 by and between Tarigo-Paul, a California Limited Partnership
(“Lessor”) and Synopsys, Inc., a Delaware Corporation (“Lessee”), with reference
to the following facts:

A.            Pursuant to that certain Mary Avenue Industrial Lease between the
parties, dated for references purposes as of January 2, 1996 (“Lease”), Lessee
leased from Lessor, and Lessor leased to Lessee, certain Premises more
particularly defined in the Lease, but to consist in part of two (2) office
research and development Buildings to be constructed upon certain Property more
particularly described in the Lease (capitalized terms used and not defined
herein shall have the meaning given them in the Lease).

B.             The parties have come to an agreement on the method of
calculation of the square footage in the Buildings for purposes of Section 2.4
of the Lease; and

C.            Lessor and Lessee wish to amend the Lease to set forth the
agreed-upon methodology for the measurement of the Buildings.

NOW THEREFORE, in consideration of the foregoing, the receipt and adequacy of
which are hereby acknowledged, Lessor and Lessee both agree as follows:

1.            Premises and Measurement.

(a)            The parties have recently arrived at different interpretations of
how the Buildings should be measured pursuant to lease Section 2.4. The parties
have agreed that by measuring the approved plans pursuant to the methodology
preferred by Lessee, i.e., to the outside face of the wall or mullion which
defines the outside envelope of the building (“Wall/Mullion Method of
Measurement”) the square footage is of the Buildings is 198,620. The parties
have agreed to resolve their conflict by agreeing that the square footage of the
Buildings as set forth throughout the Lease (including without limitation with
respect to the determination of rent) shall be deemed to be 207,000 square feet,
based upon the approved plans. The parties further acknowledge that pursuant to
the provisions of Section 4.1 of the Lease, two (2) different schedules of Base
Rent rates are potentially applicable under the Lease, but that the schedule set
forth beneath the heading: “IF THE BUILDINGS CONSIST OF APPROXIMATELY 210,180
SQUARE FEET” shall apply. Furthermore, that schedule is hereby amended and
restated (subject to a re-determination of “as-built” square footage pursuant to
Section l(b) below) as follows:


--------------------------------------------------------------------------------




 

 

Rent Per

 

Square

 

Monthly

 

Months

 

Square Foot

 

Footage

 

Base Rent

 

 

 

 

 

 

 

 

 

01-03

 

$

0.00 “NNN”

 

207,000 sq.ft.

 

$

0.00

 

 

 

 

 

 

 

 

 

04-30

 

$

1.50 “NNN”

 

207,000 sq.ft.

 

$

310,500

 

 

 

 

 

 

 

 

 

31-60

 

$

1.60 “NNN”

 

207,000 sq.ft.

 

$

331,200

 

 

 

 

 

 

 

 

 

61-90

 

$

1.70 “NNN”

 

207,000 sq.ft.

 

$

351,900

 

 

 

 

 

 

 

 

 

91-120

 

$

1.80 “NNN”

 

207,000 sq.ft.

 

$

372,600

 

(b)            Notwithstanding the foregoing provisions of Section l(a) to the
contrary, Lessor and Lessee each retains the right under Section 2.4 of the
Lease to have an architect who is mutually acceptable to the parties measure the
Buildings “as built” to determine whether, by measuring the Buildings by the
Wall/Mullion Method of Measurement, both Buildings “as built” result in a number
of square feet different from 198,620. In the event of such Measurement, (i) if
the rentable area of the Buildings is less than 198,620, the amount of said
difference shall be deducted from 207,000 for the purposes of determining the
rentable area of the Buildings under the Lease, and (ii) if the rentable area of
the Buildings is greater than 198,620, the amount of such excess shall be added
to 207,000 for the purposes of defining the rentable area of the Buildings under
the Lease. For example, if by using the Wall/Mullion Method of Measurement, the
architect determines both Buildings, “as built”, contain a total of 199,000
square feet, the rentable area of the Buildings would be adjusted as follows:
199,000 - 198,620 = 380; 380 + 207,000 = 207,380; therefore, the square footage
of the Buildings would be deemed to be 207,380 square feet. If the Buildings
were similarly determined to contain a total of 198,000 square feet, the
architect would confirm the actual number of square feet for all purposes of the
Lease as follows: 198,620 - 198,000 = 620; 207,000 - 620 = 206,380; therefore,
the square footage of the Buildings would be deemed to be 206,380 square feet.
In the event of any such re-measurement, the re-determined square footage shall
be substituted for 207,000 in the schedule set forth above to determine the
Monthly Base Rent payable by Lessee under the Lease.

2


--------------------------------------------------------------------------------




 

2.            Effect of Amendment.          This Amendment modifies the Lease.
In the event of any conflict or discrepancy between the Lease and/or any other
previous documents between the parties and the provisions of this Amendment,
then the provisions of this Agreement shall control. Except as modified herein,
the Lease shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have signed this Amendment effective as of July
15, 1996.

 

LESSOR:

 

Address:

 

 

 

Tarigo-Paul, a California Limited

 

c/o Jay Paul Company

Partnership

 

1093 South Green Valley Road

 

 

Watsonville, CA 95076

 

 

 

By:

/s/ Jay Paul

 

 

 

 

Jay Paul, General Partner

 

 

 

 

 

LESSEE:

 

 

 

 

 

Synopsys, Inc., a Delaware corporation

 

700 East Middlefield Road

 

 

Mountain View, CA 94043-4033

By:

[g193421ki01i001.jpg]

 

 

Attn: Director of Facilities

 

for

Sally DeStefano, Sr. Vice-

 

With a copy to:

 

 

President, Human Resources

 

 

 

 

700 East Middlefield Road

 

 

Mountain View, CA 94043-4033

 

 

Attn: Legal Department

 

3


--------------------------------------------------------------------------------